 In the Matter of CALIFORNIA GROWERS, INC., EMPLOYERandDRIEDFRUIT, NUT PACKER'S, DEHYDRATOR'S AND WAREHOUSEMEN'SUNION,LOCAL616, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A.F.L.,PETITIONERIn the Matter of PELOIAN FRUIT DISTRIBUTORS,EMPLOYERandDRIEDFRUIT,NUT PACKER'S,DEHYDRATOR'S AND WAREHOUSEMEN'sUNION,LOCAL 616, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A.F.L.,PETITIONERIn the Matter of M. W. GREGG,D/B/AREEDLEY GRAPE GROWERS, EM-PLOYERandDRIED FRUIT, NUT PACKER'S,DEHYDRATOR'S AND WARE-HOUSEMEN'SUNION,LOCAL 616,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L., PETITIONERCases Nos. 20-RC-325, 20-RC-326, and 2O-RC-327,respectively,Decided November 22,1948DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a hearing in these consolidatedcases washeld before a hearing officer of the National Labor Relations Board.'The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese consolidated cases to a three-man panel consisting of the under-signed Board Members.*Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within themeaningof the National Labor Relations Act.3No specific motion to dismiss the petitions was made by the Employers.At the hear-ing and in their brief the Employers questioned the adequacyof thePetitioner's showingof interest.The Employers had refused to submit a pay rollto the FieldExaminer in-vestigatingthe Petitioner's showing of interest and instead,after theclose of the hearing,furnished the hearing officer with so-called"confidential"listof employees for eachclassification.We find the contentions of the Employerswithrespect to the adequacy ofthe Petitioner's showing to be without merit.We have frequently held the question ofshowing of interest to be an administrative matter and not open to collateral attack.Matter of0. D Jennings & Company,68N L. R. B. 516..Chairman Herzog and Members Houston and Gray.80 N. L.R. B., No. 98.578 CALIFORNIA GROWERS, INC.5792.The labor organization named below claims to represent employ-ees of the Employers.3.A question affecting commerce exists concerning the represen-tation of employees of each Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employers are each engaged in the business of packing andshipping fresh fruits and grapes.The parties are in substantialagreement that each of the three appropriate units should consist ofall production, maintenance, shipping, and plant clerical employees,and truck drivers.2The Petitioner and two of the Employers are in dispute with respectto the status of two employees, one employed by California Growers,Inc., and one employed by M. W. Gregg, d/b/a Reedley Grape Grow-ers.The Employers contend that these two employees, designatedas watchmen, are guards within the meaning of the amended Act andshould accordingly be excluded from the unit found appropriate.The Petitioner contends that these employees are primarily mainte-nance employees and should be included in the unit. Both employeeswork at night in the Employers' open sheds.They do clean-up workand see that the sheds are ready for the morning operations.Theyattend to the precooling of fruit cars and are expected to withdraw thefans before the cars leave the Employers' premises.They are hourlypaid employees and remain with the Employers throughout the entireseason and during part of the winter.They are expected to reportthe presence of any suspicious person found on the premises at night,and to watch out for fire.There was no testimony regarding the rela-tive amount of time spent by these employees on their maintenanceand guard duties, but the record indicates that the major part of theirtime is spent on regularly assigned maintenance duties and that duringthe packing season their guard responsibilities are incidental.Theyare neither armed nor deputized and they have no responsibility forthe enforcement of rules.Accordingly, we find that they are not"guards" within the meaning of the Act and shall include them inthe unit as maintenance employees.3We find that (1) all production, maintenance, shipping, and plantclerical employees, and truck drivers, of California Growers, Inc., in-cluding the night watchmen, but excluding clerical employees and! The various job classifications employedby the threeEmployers consist of gradermen,packers,set-up men,set-off men, car loaders,lidders,tally girls,stampers,box makers, andtheir helpers,truck drivers,swompers,and receivers.5Matterof Carolina Metal Products,Inc.,76 N.L. R. B. 644;Matter ofGeneral EleotrioCompany(Kentucky Glass Works),76 N. L.R. B. 995.817319-49-vol. 80-38 580DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisors; (2) all production, maintenance, shipping, and plantclerical employees and truck drivers of Peloian Fruit Distributors,excluding clerical employees and supervisors; 4 and (3) all production,maintenance, shipping, and plant clerical employees, and truck drivers,of M. W. Gregg d/b/a Reedley Grape Growers, including the nightwatchman, but excluding clerical employees and supervisors, eachconstitute separate units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5.The Employers' business is seasonal in nature.The packing sea-son begins with plum packing and shipping around June 15 of eachyear and concludes with the grape packing and shipping seasonaround November 15.Within this over-all season there are two dis-tinct periods, the tree fruit season 5 which begins June 15 and endsaround the first of August, and the grape season which begins aroundthe 15th of August and continues until about November 15.At thepeak of the tree fruit season, California Growers, Inc., and ReedleyGrape Growers have from 70 to 90 employees each, and Peloian FruitDistributors has about 65 employees.The grape season does notrequire as many employees, and at its peak, California Growers, Inc.,and Reedley Grape Growers have approximately 65 employees eachand Peloian Fruit Distributors has about 48 employees. Some of theemployees employed during the tree fruitseasonleave at the end ofthat season and go to other places in California.A substantial num-ber of the tree fruit workers, however, are local people and continueto work for the Employers during the grape season.We thereforebelieve that to hold the elections during the peak of the tree fruit sea-son will result in making the franchise available to the employees whohave the greatest interest in the selection of a bargaining representa-tive.We shall direct that the elections be held at or about the peakof the tree fruit or peachseasonon a date to be determined by theRegional Director among the employees in the appropriate units whoare employed during the pay-roll period immediately preceding thedate of theelections s4 The parties are in agreement that the assistant forelady,who has the power to hireand discharge and who is paid by the day, is a supervisor and should be excluded fromthe unit.5Plums and peaches.G. Gregg,d/b/a Reedley Grape Growersrequires the services of two men known asgassers or car-coolers.The testimony was not conclusive as to whether or not these menare employed byGeneral American Companyor are employed byReedley.If, in the processofmaking election arrangements,the Regional Director and the parties ascertain thatthese two gassers are on the pay roll ofReedley Grape Growers,they shall be eligible tovote ; if it is ascertained that they are on the pay roll of some other Employer they willnot be eligible to vote. CALIFORNIA GROWERS, INC.581DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with California Growers, Inc.,Reedley, California, with Peloian Fruit Distributors, Reedley, Cali-fornia, and with M. W. Gregg, d/b/a Reedley Grape Growers, Reed-ley, California, separate elections by secret ballot shall be conductedon a date or dates to be selected by the Regional Director subject to theinstructions set forth in paragraph 5 above, under the direction andsupervision of the Regional Director for the Twentieth Region andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the units found appropriate under paragraph 4, above, whowere employed during the pay-roll period immediately preceding is-suance of the Notice of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged fox cause and have not been rehired or re-instated prior to the date of the elections, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Dried Fruit, NutPacker's, Dehydrator's and Warehousemen's Union, Local 616, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. L., for the purposes of collective bargaining.